COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 GERONIMO FRANCISCO RIVERA                                     No. 08-19-00223-CR
 A/K/A GERONIMO FRANCISCO                        §
 RIVERA-LOZOYA,                                                  Appeal from the
                                                 §
                           Appellant,                           171st District Court
                                                 §
 v.                                                          of El Paso County, Texas
                                                 §
 THE STATE OF TEXAS,                                           (TC# 20150D05113)
                                                 §
                            State.
                                         O R D E R

       The Court has considered Appellant’s motion for release on bond pending appeal.

Appellant was sentenced to 60 years in prison for continuous sexual abuse of a child under 14, a

felony. Article 44.04(b) of the Texas Code of Criminal Procedure states that a “defendant may not

be released on bail pending the appeal from any felony conviction where the punishment equals

or exceeds 10 years confinement[.]” As such, Appellant is not eligible for bond pending appeal.

       Appellant’s motion for release on bond pending appeal is hereby DENIED.

       IT IS SO ORDERED this 15th day of October, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.